McKEAGUE, J., delivered the opinion in which GRIFFIN, J., joined in the result. GRIFFIN, J. (pp. 275-83), delivered a separate opinion concurring in the judgment. KEITH, J. (pp. 283-84), delivered a separate dissenting opinion.
OPINION
McKEAGUE, Circuit Judge.
This multi-circuit case consists of numerous consolidated petitions challenging the validity of the “Clean Water Rule” recently published by the U.S. Army Corps of Engineers and U.S. Environmental Protection Agency (“the Agencies”). The Clean Water Rule is intended to clarify the scope of “the waters of the United States” subject to protection under the Clean Water Act. The Act provides that certain specified actions of the EPA Ad*264ministrator are reviewable directly in the U.S. Circuit Courts of Appeals. Because of uncertainty about whether the Agencies’ adoption of the Clean Water Rule is among these specified actions, parties challenging the Rule have filed petitions in both district courts and circuit courts across the country. Many of the petitions have been transferred to the Sixth Circuit for consolidation in this action. Many of the petitioners and other parties now move to dismiss the very petitions they filed invoking this court’s jurisdiction, contending this court lacks jurisdiction to review the Clean Water Rule.
The movants find support for their position in the language of the Clean Water Act’s judicial review provisions, which purport to define circuit court jurisdiction specifically and narrowly. Over the last 35 years, however, courts, including the Supreme Court and the Sixth Circuit, have favored a “functional” approach over a “formalistic” one in construing these provisions. These precedents support the Agencies’ position that this court does have jurisdiction. The district courts that have confronted the jurisdictional question in this litigation have arrived at conflicting answers.1 For the reasons that follow I conclude that Congress’s manifest purposes are best fulfilled by our exercise of jurisdiction to review the instant petitions for review of the Clean Water Rule.
I. BACKGROUND
Petitioners in these various actions, transferred to and consolidated in this court by the Judicial Panel on Multi-Dis-trict Litigation for handling as a multi-circuit case, challenge the validity of a Final Rule adopted by respondents U.S. Army Corps of Engineers and U.S. Environmental Protection Agency, “the Clean Water Rule.” 80 Fed.Reg. 37,054 (June 29, 2015). The Clean Water Rule clarifies the definition of “waters of the United States,” as used in the Clean Water Act, 33 U.S.C; § 1251 et seq., “through increased use of bright-line boundaries" to make “the process of identifying waters protected under the Clean Water Act easier to understand, more predictable and consistent with the law and peer reviewed science, while protecting the streams and wetlands that form the foundation of our nation’s water resources.” 80 Fed.Reg. at 37,055. Petitioners contend that the definitional changes effect an expansion of respondent Agencies’ regulatory jurisdiction and dramatically alter the existing balance of federal-state collaboration in restoring and maintaining the integrity of the nation’s waters. Petitioners also contend the new bright-line boundaries used to determine which tributaries and waters adjacent to navigable waters have a “significant nexus” to waters protected under the Act are not consistent with the law as defined by the Supreme Court, and were adopted by a process not in conformity with the rule-making requirements of the Administrative Procedures Act (“APA”). The Agencies maintain that the requirements of the APA were met and that the Rule is a proper exercise of their authority under the Clean Water Act.
-The Rule became effective on August 28, 2015, On October 9, 2015, however, we issued a nationwide stay of the Rule pending further proceedings in this action. In re EPA and Dep’t of Def. Final Rule, 803 F.3d 804 (6th Cir.2015). We found that petitioners had demonstrated a substantial *265possibility of success on the merits of their claims and that the balance of harms militated in favor of preserving the status quo pending judicial review.
Meanwhile, eight motions to dismiss have been filed by numerous petitioners and intervenors. The motions assert that judicial review is properly had in the district courts, not here. They contend the instant challenges to the Clean Water Rule do not come within the judicial review provisions of the Clean Water Act, 33 U.S.C. § 1369(b)(1).
Section 1369(b)(1) identifies seven kinds of action by the EPA Administrator that are reviewable directly in the circuit courts. Only two of the seven kinds of action listed in § 1369(b)(1) are implicated here, subsections (E) and (F). In its entirety, §' 1369(b)(1) provides as follows:
(1) Review of the Administrator’s action
(A) in promulgating any standard of performance under section 1316 of this title,
(B) in making any determination pursuant to section 1316(b)(1)(C) of this title,
(C) in promulgating any effluent standard, prohibition, or pretreatment standard under section 1317 of this title,
(D) in making any determination as to a State permit program submitted under section 1342(b) of this title,
(E) in approving or' promulgating any effluent limitation or other limitation under section 1311, 1312, 1316, or 1345 of this title,
(F) in issuing or denying any permit under section 1342 of this title, and r.
(G) in promulgating any individual control strategy under section 1314(Z) of this title,
may be had by any interested person in the Circuit Court of Appeals of the United States for the Federal judicial district in which such person resides or transacts business which is directly affected by such action upon application by such person.
Any such application shall be made within 120 days from the date of such determination, . approval, promulgation, issuance or denial, or after such date only if such application is based solely on grounds which arose after such 120th day.
33 U.S.C. § 1369(b)(1).
Movants contend the EPA’s and the Corps’ adoption and promulgation of the Clean Water Rule • is not action of the Administrator “in issuing or promulgating any effluent limitation or other limitation” or “in issuing or denying any permit” under § 1369(b)(1)(E) or (F). They contend the Clean Water Rule is simply a definitional rule and that neither the' statutory language nor the legislative history evidences congressional intent to authorize direct review of such action in the circuit courts.
II. ANALYSIS
A. General Standards
The question of subject matter jurisdiction is a question of law the court addresses de novo, Iowa League of Cities v. E.P.A, 711 F.3d 844, 861 (8th Cir.2013). That is, the Agencies’ interpretation of the Clean Water Act is entitled to no deference in this regard. Friends of the Everglades v. U.S. E.P.A., 699 F.3d 1280, 1285 (11th Cir.2012).
Federal courts are courts of limited jurisdiction and have subject matter jurisdiction only as authorized by the Constitution and by Congress. Id. at 1289. Here, the court’s authority to conduct direct review of the Agencies’ challenged action, must be found,- if at all, in the Clean Water Act, 33 U.S.C. § 1369(b)(1). Id. at *2661285 (recognizing availability of direct circuit court review only over those actions specifically enumerated in § 1369(b)(1)). Not all actions taken under the Clean Water Act are directly reviewable in the circuit courts. Nat’l Cotton Council of America v. U.S. E.P.A., 553 F.3d 927, 933 (6th Cir.2009). Where review is available under § 1369(b)(1), “it is the exclusive means of challenging actions covered by the statute.” Decker v. Nw. Envtl. Def. Ctr., — U.S. -, 133 S.Ct. 1326, 1334, 185 L.Ed.2d 447 (2013). Matters not reviewable under § 1369(b)(1) may be actionable in the district courts by other means. See id. (recognizing availability of private enforcement action under 33 U.S.C. § 1365); Narragansett Elec. Co. v. U.S. E.P.A, 407 F.3d 1, 8 (1st Cir.2005) (recognizing availability of judicial review in district court under the APA).
Whether subject matter jurisdiction lies in the circuit courts is governed by the intent of Congress. Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 746, 105 S.Ct. 1598, 84 L.Ed.2d 643 (1985). In determining the scope of circuit court jurisdiction Congress intended to prescribe under the Clean Water Act, the analysis must'begin with the statutory language. Id. at 735, 105 S.Ct. 1598. Yet, even where statutory language may seem unambiguous, “plain meaning, like beauty, is sometimes in the eye of the beholder.” Id. at 737, 105 S.Ct. 1598. The parties agree that subsections (E) and (F) are the only two provisions of § 1369(b)(1) that potentially apply.
B. Statutory Language
. 1. Subsection (E) — “Other Limitation”
Movants contend the Rule’s definition of “waters of the United States” is not, under § 1369(b)(1)(E), “an effluent limitation or other limitation” approved or promulgated under 33 U.S.C. § 1311,1312, 1316, or 1345. “Effluent limitation” is defined as “any restriction established by a State or the Administrator on quantities, rates, and concentrations of chemical, physical, biological, and other constituents which are discharged, from point sources into navigable waters, the waters of the contiguous zone, or the ocean, including schedules, of compliance.” 33 U.S.C. § 1362(11).
The Agencies do not contend.that the Clean Water Rule is an action in approving or promulgating an effluent limitation, but rather that it is an “other limitation.” The Act does not define “other limitation.” Inasmuch as “effluent .limitation” is defined as a “restriction” on discharges from point sources, the Agencies contend “other limitation” must be understood as a different kind of “restriction.” They contend the Rule’s clarification of the scope of “waters of the United States” protected under the Clean Water Act constitutes an “other limitation” in two respects. First, it has the effect of restricting the actions of property owners who discharge pollutants from a point source into covered waters. Second, it has the effect of imposing limitations or restrictions on regulatory bodies charged with responsibility for. issuing permits under the National Pollutant Discharge Elimination System- (“NPDES”) to those who discharge pollutants into covered waters.
On its face, the Agencies’ argument is not compelling. After all, the Rule’s clarified definition is not self-executing. By clarifying the definition, the Agencies did not approve or promulgate any limitation that imposes ipso facto any restriction or requirement on point source operators or permit issuers. Rather, they promulgated a definitional rule that, operating in conjunction with other regulations, will result in imposition of such limitations. Is such *267an indirect consequence sufficient to; bring the ..Rule within the scope ■ of § 1369(b)(1)(E)? •
The Agencies say yes and cite several cases in support. The seminal case supporting their construction of subsection (E) is E.I. du Pont de Nemours Co. v. Train, 430 U.S. 112, 136, 97 S.Ct. 965, 51 L.Ed.2d 204 (1977), where the Supreme Court eschewed a strict, literal reading. The Court characterized a construction that would provide' for direct circuit court review of individual actions- issuing or denying permits, but disallowed such review of the “basic regulations governing those individual actions,” as a “truly perverse situation.” Id. Hence, even though § 1369(b)(1) provided for circuit court review only of limitations promulgated under certain enumerated sections, and the challenged regulation was promulgated under a different section — which was, however, closely related to one of-the enumerated sections — the Court had “no doubt that Congress intended review of the two sets of regulations to be had in the same forum.” Id. at 136-37, 97 S.Ct. 965. The Court thus construed § 1369(b)(1)(E), in light of Congress’s manifest intent, to encompass review of more agency actions than a literal reading of the provision would suggest.
E.I. du Pont can be read in more ways than one. ■ As the -Agencies see. it, the Clean Water Rule is a . “basic-regulation governing those individual actions” taken by the EPA Administrator (e.g., promulgation of limitations) that are subject to direct circuit court review. Accordingly, giving §. 1369(b)(1) a practical construction per E.I. du Pont, the Agencies argue that Congress intended the lawfulness of the Clean Water Rule to be subject to direct circuit court review.
Their position finds support in. several decisions of our sister circuits. In Nat. Bes. Def.. Council v. U.S. E.P.A., 673 F.2d 400 (D.C.Cir.1982) ,(J. Ginsburg), a case closely analogous to ours, the D.C. Circuit addressed numerous consolidated challenges to EPA regulations that had been filed'in circuit courts of appeals and district courts. -The regulations did not establish any numerical limitations, but prescribed permitting procedures that constituted “a limitation on pointi’sources and permit issuers and a restriction on the untrammeled discretion of the industry.” • Id. at 405 (internal quotation marks omitted). Following E.I. du Pont; the' court held'this “limitation”-’was sufficient to bring the regulations within the ambit of direct circuit court review under § 1369(b)(1)(E). Employing “a practical rather than a cramped construction,” the court'’held that direct review in the circuit court was appropriate, even though the regulations did not' impose technical requirements but were “far more general and rest[ed] dominantly on „ policy choices.” Id. In fact, the court cited several reasons for concluding that such “broad, policy-oriented rules” are actually more suitable for direct circuit court review than “specific technology-based rules.” Id. at 405 n. 15. The court noted that E.I. du Pont “does not unequivocally dictáfe our result but [its] reasoning strongly supports our holding that we have jurisdiction.” Id. at' 406.
.In Virginia Elec. & Power Co. v. Costle, 566 F.2d 446 (4th Cir.1977) (“VEPCO ”), the Fourth Circuit addressed consolidated petitions challenging ■ EPA regulations prescribing- requirements for the location, design, construction and capacity of cooling water intake structures used to withdraw from, rather than discharge into, covered waters. The challengers argued that such requirements could not be. “other . limitations” under § 1369(b)(1)(E) until they were actually *268adopted in an individual permit proceeding. Because the requirements were not self-executing, the challengers argued they were only presumptively applicable and did not actually impose any limitation or restriction on point-source discharges. The court held the argument was foreclosed by E.I. du Pont. VEPCO, 566 F.2d at 449-50. The court held the requirement that certain information be considered in determining the best available technology for intake structures was a sufficient restriction on the discretion of point source operators and permit issuers to constitute an “other limitation” under subsection (E). Id. Further, citing E.I. du Pont, the court noted the regulations were so closely related to effluent limitations, that “it would be anomalous to have their review bifurcated between different courts.” Id. at 450. The court held that circuit court review was proper under subsection (E), stating that “this result is consistent with the jurisdictional scheme of the Act, which in general leaves review of standards of nationwide applicability to the courts of appeals, thus furthering the aim of Congress to achieve nationally uniform standards.” VEPCO, 566 F.2d at 451.
More recently, the Eighth Circuit followed suit. In Iowa League of Cities v. E.P.A., 711 F.3d 844 (8th Cir.2013), the court addressed two letters from the EPA sent to a senator and alleged to have effectively established new regulatory standards governing municipal water treatment processes. The court first noted that “the Supreme Court has recognized a preference for direct appellate review of agency action pursuant to the APA.” Id. at 861 (citing Fla. Power, 470 U.S. at 745, 105 S.Ct. 1598). The court rejected the EPA’s contention that the subject letters, couched in terms of what “should not be permitted” by regulated entities, did not “promulgate” a binding limitation. Noting that the EPA had characterized the letters as expressing its position or policy, the court dismissed the notion that the instruction was not binding as “Orwellian Newspeak.” Id. at 865. The court did not cite E.I. du Pont, but adopted the VEPCO formulation of “limitation” and went on to hold that subsection (E) applies if “entities subject to the CWA’s permit requirements face new restrictions on their discretion with respect to discharges or discharge-related processes.” Id. at 866.
These decisions from the D.C., Fourth, and Eighth Circuits demonstrate courts’ willingness to view E.I. du Pont as license to construe Congress’s purposes in § 1369(b)(1) more generously than its language would indicate.2 However, movants herein read E.I. du Pont differently. They argue E.I. du Font’s holding is narrower and should be limited to its facts. In support they cite decisions from the Eleventh and Ninth Circuits refusing to find circuit court jurisdiction under subsection (E).
In both Friends of the Everglades v. U.S. E.P.A., 699 F.3d 1280, 1287 (11th Cir.2012), and Northwest Environmental Advocates v. U.S. E.P.A., 537 F.3d 1006, 1015-16 (9th Cir.2008), the courts reached results different from those reached in the D.C., Fourth, and Eighth Circuits. However, the decisions in all five circuits are readily reconcilable. In both Friends of the Everglades and Northwest Environmental, the courts acknowledged the *269above discussed NRDC and VEPCO rulings, but found the regulations before them materially distinguishable from those deemed to come within the Scope of § 1369(b)(1)(E). Far from restricting “untrammeled discretion,” the regulations at issue in Friends of the Everglades and Northwest Environmental actually created exemptions from limitations. Both courts concluded that an exemption from limitation simply cannot be fairly characterized as a limitation. Neither court criticized the approach adopted in E.I. du Pont and applied in NRDC and VEPCO. Nor did either court reject the notion that an “other limitation” can be made out by an indirect restriction on discretion. Rather, Friends of the Everglades and Northwest Environmental held that no construction could render an exemption from limitation what it plainly is not: a “limitation” under subsection (E).3 The two lines of authority are therefore not inconsistent. .
Here we acknowledge that the Rule is definitional only and does not directly impose any restriction or limitation. Yet, neither does the Rule create an exemption from limitation. By clarifying the definition of “waters of the United States,” the Rule undeniably has the indirect effect of altering permit issuers’ authority to restrict point-source operators’ discharges into covered waters. ' The alteration invariably results in expansion of regulatory authority in some instances and imposition of additional restrictions on the activities of some property owners. These restrictions, of course, are presumably the reason for petitioners’ challenges to the Rule. Hence,-although the- Rule is definitional in nature, it is undeniably, in the language of E.I. du Pont, a “basic regulation governing other individual actions issuing or denying permits.” 430 U.S. at 136, 97 S.Ct. 965. To rule that Congress intended to provide direct circuit court review of such individual actions but intended to exclude from such review the definitional Rule on which the process is based, would produce, per E.I. du Pont, “a truly perverse situation.” Id. To avoid just such an outcome, the E.I. du Pont Court reasoned that Congress must have intended that both types of regulation would -be subject to review in the same forum, i.e., the circuit courts.4
E.I. du Pont is the last word from the Supreme Court on § 1369(b)(1)(E). It is still good law. Our sister courts in the D.C., Fourth, and Eighth Circuits have all applied E.I. du Font’s approach and have defined the scope of direct circuit court review under subsection (E) more broadly than a strict interpretation of its language *270would indicate. The two circuit-level decisions, from the Ninth and Eleventh Circuits, that declined to find circuit court jurisdiction under subsection (E) did so in relation to agency action materially distinguishable from the Rule here at issue. The movants’ position is thus devoid of substantial case law support. While their plain-language arguments are not without facial appeal, we are hardly at liberty to ignore the consistent body of case law that has sprung from that language in encounters with the real world. In response to concern about producing a “perverse situation” seqmingly at odds with congressional purpose, movants have no answer beyond their argument. that Congress must be held to say what it means and mean what it says-. Were we writing on a blank slate, the argument would be more persuasive, but we’re not. As an “inferior court,” we are obliged to- take our lead .from the Supreme Court. Having discerned-no persuasive grounds to depart from the rationale that controlled in E.I. du Pont, I conclude that we, like our sister circuits, must follow its. lead.
Viewing the Clean Water Rule through the lens created in E.I. du Pont reveals a regulation whose practical effect will be. to indirectly produce, various limitations , on point-source operators and permit issuing authorities. Accordingly, although the Rule does not itself impose any limitation, its effect, in the regulatory scheme established under the Clean Water Act, is such as to render the Rule, per the teaching of E.I. du Pont and its progeny, subject to direct circuit court review. under § 1369(b)(1)(E). - -
2. Subsection (F) — “Issuing or Denying Permit”
Evaluation of the second claimed basis for direct circuit court , review proceeds in like manner. Movants argue that § 1869(b)(1)(F) does not justify jurisdiction in the circuit court because the Clean Water Rule is not an action of the EPA Administrator “in issuing or denying a permit.” Yet, in relation to subsection (F), too, the Supreme Court has opened the door to constructions other than a strict literal application. In Crown Simpson Pulp Co. v. Costle, 445 U.S. 193, 196-97, 100 S.Ct. 1093, 63 L.Ed.2d 312 (1980), the Court reversed the Ninth Circuit and held that an action of the Administrator “functionally similar” to denial of a permit is encompassed within subsection (F). If the “precise effect” of the action would be to deny a permit, the Court reasoned, it would be irrational to conclude, based on a strictly literal application of subsection (F), that the action would be subject to review in district court rather than circuit court. The Court recognized that direct review in the circuit court “would best comport with the congressional goal of ensuring prompt resolution of challenges to EPA’s actions.” Id. at 196, 100 S.Ct.:, 1093. Addition of another level of judicial review, the Court observed, “would- likely cause delays in resolving disputes under the Act.” Id. at 197, 100 S.Ct. 1093. '.-In conclusion, the Court remarked: ■ “Absent a far clearer expression of .congressional intent, we are unwilling to read the Act as creating such a seemingly irrational bifurcated review system.” Id.
Here, similarly, the Agencies contend that the effect of the Clean Water Rule, operating in the extant regulatory scheme, is to impact permitting requirements, thereby affecting the granting and denying of permits. This is enough, the Agencies argue, to' bring the Clean Water Rule within the ambit of subsection (F), because it too impacts permitting requirements. In support they cite a Sixth Circuit case, Nat’l Cotton Council v. U.S. E.P.A., 553 F.3d 927, 933 (6th Cir.2009), cert. denied sub nom. CropLife v. Baykeeper, 559 U.S. *271936, 130 S.Ct. 1505, 176 L.Ed.2d 110 (2010), and Am. Farm Bureau Fed’n v. Baykeeper, — U.S. -, 130 S.Ct. 1505, 176 L.Ed.2d 110 (2010). In National Cotton, this court held that subsection (F) authorizes direct circuit court review not only of actions issuing or denying particular permits, but also of regulations governing the issuance of permits. The court relied on authorities from the Ninth Circuit and D.C. Circuit stemming from E.I. du Pont and Crown Simpson. See Nat. Res. Def. Council, Inc. v. U.S. E.P.A., 966 F.2d 1292, 1296-97 (9th Cir.1992); Am. Mining Cong. v. U.S. E.P.A, 965 F.2d 759, 763 (9th Cir.1992); Nat. Res. Def. Council, Inc. v. U.S. E.P.A., 656 F.2d 768, 775 (D.C.Cir.1981). In fact, the National Cotton court noted that this more expansive reading of subsection (F) encompassed even regulations that exempted certain discharges from permitting requirements. Nat’l Cotton, 553 F.3d at 933. That is, under subsection (F), a regulation that imposes'no restriction or limitation is reviewable in circuit court, so long as it affects permitting requirements.5
Movants maintain that a mere impact on permitting requirements is not enough to bring the Rule within subsection (F). They contend the holding of Crown Simpson’s expansion of the plain language of the provisiones really quite narrow and that National Cotton’s reading of subsection (F) is overly broad and even inconsistent with Crown Simpson. They contend the “precise effect” of the Clean Water Rule is not to deny any permit and that it is therefore not “functionally similar.”
Movants attack National Cotton on several fronts. First, they contend the decision is not entitled to precedential weight because its determination of jurisdiction was summary in nature and devoid of substantive analysis.. In support they, cite Emswiler v. CSX Transportation, Inc., 691 F.3d 782, 788-90 (6th Cir.2012), for the proposition that “drive-by jurisdictional rulings” based on “less than meticulous” reasoning should be accorded no prece-dential effect. Emswiler is inapposite. The Emswiler court used these characterizations in relation to an opinion’s careless characterization of a party’s failure to meet a threshold exhaustion requirement as depriving the court of subject matter jurisdiction. While the failure to exhaust impacted the plaintiffs ability to win relief on the merits, the Emswiler court palled it “less than meticulous” to say the failure to exhaust deprived the court of subject matter jurisdiction. Id. at 789. The National Cotton jurisdictional ruling was not the product of carelessness. It is succinct because it efficiently follows the holdings of several other rulings — one by the Supreme Court — whose reasoning it implicitly incorporated by citing them.
Granted, the Eleventh Circuit expressly declined to follow National Cotton in Friends of the Everglades, 699 F.3d at 1288, rejecting; the position that Crown Simpson legitimized direct circuit court review of any “regulations relating to permitting itself.” The court noted that, although the Sixth Circuit adopted that interpretation in National Cotton, it did só in reliance on two Ninth Circuit cases that had since been distinguished by the Ninth Circuit in Northwest Environmental, 537 F.3d at 1016-18. In Northwest Environmental, 537 F.3d at 1018, as in Friends of the Everglades, 699 F.3d at 1288, the court ruled that a regulation creating a permanent exemption from the permitting process could not have the effect of granting *272or denying a permit reviewable under § 1369(b)(1)(F) precisely bécause the regulation excluded certain discharges from the permitting process altogether.
Yet, even if it be conceded that National Cotton said too much when it noted in dicta that the Ninth Circuit had construed subsection (F) broadly enough to include an exemption from regulation, the fact remains that the action here under review is not an exemption. Rather, both petitioners and the Agencies operate on the understanding that the effect of the Clean Water Rule is not solely to exclude waters from protection, but to extend protection to some additional waters. This extension indisputably expands regulatory authority and impacts the granting and denying of permits in fundamental ways. The later clarification of Ninth Circuit law noted in Friends of the Everglades does not, therefore, in any way undermine the authority of National Cotton as applied to the Clean Water Rule.
Finally, movants contend National Cotton is wrongly decided. They contend that Crown Simpson’s expanded construction of subsection (F) was narrow and circumscribed; whereas National Cotton’s holding that subsection (F) authorizes circuit court review of “regulations governing the issuance of permits” is unduly broad. Perhaps. Yet, if we believed National Cotton was not distinguishable and was wrongly decided, we would still not be free to reject its holding. Generally, in a multicircuit case where a question of federal law is at issue, the transferee court is obliged to follow its own interpretation of the relevant law. See Murphy v. FDIC, 208 F.3d 959, 964-65 (11th Cir.2000) (citing In re Korean Air Lines Disaster, 829 F.2d 1171, 1175-76 (D.C.Cir.1987), and observing that other circuits have uniformly agreed with the D.C. Circuit). Moreover, no other court has held that National Cotton was wrongly decided. National Cotton, as well as the Ninth Circuit and D.C. Circuit authorities on which it relied, are still good law. Movants have not identified any materially contrary authority.
Furthermore, National Cotton’s construction is consistent with congressional purpose, which appears to have been the guiding light in both E.I. du Pont and Crown Simpson. In Florida Power, 470 U.S. at 744-45, 105 S.Ct. 1598, in relation to the Atomic Energy Act, the Court recognized that “one crucial purpose” of statutes providing , for direct circuit court review of agency action is judicial economy. Id. at 744, 105' S.Ct. 1598. The Court noted that the district court’s superior factfinding capacity is typically unnecessary to judicial review of agency action. On the other hand, providing for initial review in the district court has the negative effect of “requiring duplication of the identical task in the district court and in the court of appeals; both courts are to decide, on the basis, of the record the agency provides, whether the action passes muster under the appropriate APA standard of review.” Id. The Court acknowledged that the intent of Congress, not the Court’s concept of sound policy, is ultimately determinative, but concluded:
Absent a firm indication that Congress intended to locate initial APA review of agency action in the district courts, we will not presume that Congress intended to depart from the sound policy of placing initial APA review in the courts of appeals.
Id. at 746, 105 S.Ct. 1598. See also Tennessee v. Herrington, 806 F.2d 642, 650 (6th Cir.1986) (following Florida Power and noting that where Congress has provided for direct circuit court review but its intent is ambiguous in a specific case, policy considerations are relevant); Natural Resources Def. Council v. Abraham, 355 *273F.3d 179, 193 (2d Cir.2004) (citing cases from Second, Seventh, Tenth and D.C. Circuits for the proposition that “when there is a specific statutory grant of jurisdiction to the court of appeals, it should be construed in favor of review by the court of appeals.”).
National Cotton’s broader reading of subsection (F) is thus consistent with the preference in favor of circuit, court review recognized in Florida Power and implicitly at work in both E.I. du Pont, see 430 U.S. at 128, 97 S.Ct. 965 (characterizing it as “almost inconceivable that Congress would have required duplicate review in the first instance by different courts”), and Crown Simpson, see 445 U.S. at 196-97, 100 S.Ct. 1093 (noting unwillingness to conclude Congress intended to cause delays that would result from duplicative review process).
In Florida Power, the Court overruled Justice Stevens’ objection that proper deference to Congress required enforcement of “the plain and simple construction of the statutory language.” Id. at 750, 105 S.Ct. 1598. Justice Stevens’ plain-language position, like that of movants in this case, is not devoid of logic. Yet, as' Justice Stevens protested, the Court rejected it as a matter of mere “semantic quibbles.” Id. We do not view movants’ plain-language arguments as semantic quibbles, but, in my view, they have clearly failed to identify any substantial reason to conclude the preference favoring direct circuit court review — created by Congress in § 1369(b)(1) and honored by the Supreme Court — does not, in this case, ultimately serve all parties’ interests in efficiency, judicial economy, clarity, uniformity and finality.
Florida Power, like E.I. du Pont and Crown Simpson, demonstrates a strong preference for construing Congress’s provision for direct circuit court review of agency action by a practical, functional approach rather than a technical approach. A holding that we have jurisdiction to hear the instant petitions for review of the Clean Water Rule is consistent with this understanding. On the other hand, a contrary ruling, though facially consonant with the plain language of § 1369(b)(1), finds practically no solid support in the case law. Accordingly, I conclude that we have jurisdiction under subsection (F) as well.
C. Miscellaneous Objections
Movánts present arguments based on other statutory provisions, items of legislative history and canons of construction. The arguments aré not persuasive. That the Clean Water Rule was promulgated jointly by the EPA Administrator and the Secretary of the Army does not defeat the fact that it represents action, in substantial part, of the Administrator. The items of legislative history identified by the parties and said to be probative of congressional intent are sparse and frankly shed little light on the specific jurisdictional questions before the court. See E.I. du Pont, 430 U.S. at 133, 97 S.Ct. 965 (dismissing arguments based on other provisions of the statute and legislative history as inconclusive and not deserving of detailed discussion). Similarly, the various canons of construction alluded to by the parties are inconclusive and carry little weight in comparison with the dispositive considerations, as defined in the foregoing discussion of the guiding case law.
Movants also, raise what they characterize as “due process concerns.” They contend that if circuit court jurisdiction is exercised under § 1369(b)(1), then any other challenges to'the Clean Water Rule not made within 120 days after its promulgation are foreclosed unless based on grounds which arose after the 120th day, per § 1369(b)(2). If subsequent as-*274applied challenges are thus deemed precluded, then ¡unwary point-source operators and landowners uncertain about the scope of the Clean Water Act’s regulatory .reach may be subject to enforcement actions and penalties without fair notice of the conduct prohibited. In Longview Fibre Co. v. Rasmussen, 980 F.2d 1307, 1313 (9th Cir.1992), the Ninth Circuit referred to this preclusive effect, as a “peculiar sting.”
The concern is speculative and overblown in this case. If the court exercises jurisdiction over .petitioners’ instant challenges to the validity of the Rule in this nationwide multi-circuit case and upholds .the Rule, then that. determination should have preclusive effect. See Narragansett Elec. Co. v. U.S. E.P.A., 407 F.3d 1, 5 (1st Cir.2005) (noting that “the short time frame in § 1369(b) plearly reflects some effort to protect the EPA’s interests in finality in certain matters, particularly certain rulemakings with substantial significance and scope.”). On the other hand, this court’s exercise of jurisdiction and ruling on a challenge to the validity of the Rule would not preclude challenge to subsequent application of the Rule in a particular permitting requirement or enforcement action. See Becker v. Nw. Envtl. Def. Ctr., — U.S. -, 133 S.Ct. 1326, 1335, 185 L.Ed.2d 447 (2013) (noting'that whereas a challenge to the validity of regulations would be subject to the exclusive jurisdictional bar of § 1369(b)(2), an enforcement action would not be). To the extent our eventual ruling on the validity of-the Rule might conceivably be asserted in overbroad fashion as barring a defense against application of the Rule in an enforcement action, the asserted bar would be subject to testing as excessive and unfairly prejudicial in that action. See Nat. Res. Def. Council v. U.S. E.P.A., 673 F.2d 400, 407 (D.C.Cir.1982) (rejecting the same “due process” argument and suggesting that overbroad application of the § 1369(b)(2) bar could be challenged, when ripe, as unconstitutional). We therefore reject movants’ “due process concerns” as premature and unfounded.
III. CONCLUSION
Both sides have presented worthy arguments in support of their respective positions on jurisdiction. Since enactment of the Clean Water Act in 1972, the jurisdictional provisions of § 1369(b)(1)(E) and (F) have been subjected to judicial scrutiny in relation to various regulatory actions and have been consistently construed not in a strict literal sense, but in a manner designed to further Congress’s evident purposes. Pursuant to the uniform trend of the instructive case law, the scope of direct circuit court review has gradually expanded. In response, Congress has not moved to amend the provision or otherwise taken “corrective” action. As explained above, the instant petitions for review of the Clean Water Rule come within the scope of subsections (E) and (F),.as they have come, to be defined in the governing case law. Movants have failed to identify any particular circumstances or practical considerations that would justify holding that adjudication of the instant petitions for judicial review in the various district courts would better serve Congress’s purposes. Instead, recognition of our authority and our duty, to directly review the Clean Water Rule in this multi-circuit case is in all respects consonant with the governing case law and in furtherance of Congress’s purposes. Conversely, to rule that we lack jurisdiction would be to contravene prevailing case law and frustrate congressional purposes without substantial justification.
We hold that jurisdiction is properly laid in this court. All pending motions to dismiss are DENIED.

. See Murray Energy Corp. v. U.S. E.P.A., 2015 WL 5062506 (N.D.W.Va. Aug. 26, 2015) (holding jurisdiction lies in circuit court); State of Georgia v. McCarthy, 2015 WL 5092568 at *2-3 (S.D.Ga. Aug. 27, 2015) (same); North Dakota v. U.S. E.P.A., 127 F.Supp.3d 1047, 1052-53 (D.N.D.2015) (holding jurisdiction lies in district court).


. Most recently, the "functional approach” employed in these cases was applied by two district courts in relation to the Clean Water Rule in this litigation to find circuit court jurisdiction under subsection (E). Murray Energy Corp. v. U.S. E.P.A., 2015 WL 5062506 (N.D.W.Va, Aug. 26, 2015); State of Georgia v. McCarthy, 2015 WL 5092568 at *2-3 (S.D.Ga. Aug. 27, 2015).


. These authorities were cited as persuasive in this litigation by one district court. North Dakota v. U.S. E.P.A., 127 F.Supp.3d 1047, 1052-53 (D.N.D.2015). However, the North Dakota court ignored the fact that, unlike the regulations at issue in those cases, the Clean Water Rule does not create an exemption. And despite noting the pertinence of the NRDC-VEPCO-Iowa League line of cases, the North Dakota court conspicuously ignored their holdings.


. E.I. du Ponds analysis is also dispositive of movants' argument that review under subsection (E), by its terms, applies only to action by the EPA Administrator approving or promulgating a limitation "under section 1311, 1312, 1316, or 1345 of this title.” Movants contend that all of these sections pertain to effluent limitations. Inasmuch as the Agencies do not even argue that the Clean Water Rule represents an effluent limitation, movants contend the Rule ’ cannot be deemed to have been promulgated under-any of these sections.
Yet, the Rule- purports to be adopted under authority, inter alia, of section 311 (33 U.S.C. § 1311). 80 Fed.Reg. at 37,055. And subsection (E) prescribes direct circuit court review of any "other limitation,” in addition to any effluent limitation. It follows that the Rule, representing an “other limitation” as defined in E.I. du Pont and its progeny, and adopted pursuant to § 1311, comes within the scope of'circuit court review under § 1369(b)(1)(E).


. National Cotton was followed in this litigation in Murray Energy, 2015 WL 5062506 at *5-6, the court noting there was no dispute that the Clean Water Rule will have an impact on permitting requirements.